DETAILED ACTION
Claims 1-4, 6-8 & 10-18 are pending as amended on 07/06/20,
claims 3-4, 6-8 & 12-18 being withdrawn.

Response to Amendment
This action is a response to the amendment & RCE filed January 14, 2021.  Claims 2 & 10 have been cancelled.  Claims 1, 3-4, 6-8 & 11-12 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.

Election/Restrictions
Claims 1, 3-4, 6-8 & 11-12 are allowable in light of the below. The restriction requirement as set forth in the Office action mailed on September 24, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species a-b & d-f and Group II is withdrawn.  Claims 3-4, 6-8 & 12, directed to these inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-18, directed to Group III remain withdrawn from consideration because they are directed to another invention and do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Alison Moy on May 21, 2021.
The application has been amended as follows: 


	Non-elected claims 13-18 are hereby cancelled.



(Currently Amended) A method of manufacturing a lens substrate, the method comprising:
providing the lens substrate that includes a through-hole with a lens portion formed therein, wherein the lens portion protrudes from the lens substrate;
as that of the lens substrate, wherein a hole in the spacer is disposed at a position corresponding to the through-hole of the lens substrate, wherein a thickness of the spacer is greater than a height of the lens portion protruding from the lens substrate; and, 
after removing the spacer from the lens substrate, stacking and bonding said lens substrate with a plurality of lens substrates to form a stacked lens structure.

12.    (Currently Amended) A method of manufacturing a substrate including a lens, the method comprising:
forming a through-hole in the substrate;
forming a lens portion in the through-hole of the substrate, the lens portion having a protruding portion that protrudes from the substrate; and
adhering a spacer to the substrate, wherein the spacer has substantially [[a]] the same size and shape as that of the substrate, wherein a hole in the spacer is disposed at a position corresponding to the through-hole of the substrate, wherein a thickness of the spacer is greater than a height of the lens portion protruding from the substrate;
removing the spacer from the substrate; and
stacking and bonding said substrate with a plurality of substrates to [[from]] form a stacked lens structure.


Allowable Subject Matter
Claims 1, 3-4, 6-8 & 11-12 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest adhering a spacer to a similarly shaped lens substrate, wherein through-holes in the spacer correspond to the lenses in the substrate, wherein the thickness of the spacer is greater than the protrusion of a lens from the substrate, wherein the spacer is removed from the substrate and the substrate is stacked and bonded with a plurality of substrates to form a stacked lens structure in combination with the other instantly claimed features.  This limitation is present in independent claims 1 & 12, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other methods of attaching similarly shaped spacers with through-holes to lens arrays (US 2011/0211105, US 2009/0323206, US 2009/0159200), or attaching unitary sheets as temporary lens carriers (US 2012/0081801), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745